DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: The “Related Application Information” needs to be updated in the Specification to include any Patent Numbers related thereto.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3,7,8,10 and 11 is/are rejected under 35 U.S.C. 102b as being anticipated by Reinisch et al (US 2006/0252346 A1) .


In regard to claim 1 Reinisch et al discloses  brassiere   10 in figure 1 and  paras. (0034-0036) comprising:

damping cups  14  in figures 1 and 6 and paras. (0034-0035,0040-0043) sized to encompass a wearer’s 

breast tissue and configured to absorb accelerating movements in a direction outward from the 

wearer’s torso;

a decoupling panel 18 in figures 1 and 6 and paras. (0034,0038) integrated with the damping cups  14 

configured to allow decoupled independent movement of the wearer’s breast tissue; and

a reinforced underband 16  in figure 1 with a fastening system  22 in figure 3.(See Reinisch et al, figures 

1,3,6 and paras. (0034)-(0043).

In regard to claim 2, Reinisch et al  brassiere 10  as in figure 1  according to claim 1 and  further 

comprising back straps   20 in figure 3  in a decoupled configuration.

In regard to claim 3 Reinisch et al  brassiere 10  according to claim 2, wherein the back straps 20  further 

 As in figure 14 comprise cross back straps 120 in figure 14  with a decoupled area (not numbered- at the 

hook fasteners) configured to allow the crossed back straps to be decoupled. 

In regard to claim 7,  Reinisch et al discloses wherein the underband further comprises an inner 

underband reinforcement panel  as in para. (0047)     of a layer  43 that is bonded which is  wherein the 

inner underband reinforcement panel is glued to the 

underband as claimed in claim 8; 

the bra, further comprising front straps, wherein the front straps are reinforced with front strap 

reinforcing panels as claimed in claim 10 as in para. *(0045- at 42 in the shoulder straps as in figure 3.  


and in 11B and 

further comprising at least one additional reinforcement section as claimed in claim 11   such as in paras. 

(0049-0050). (See Reinisch et al, figures 11B, 3, and paras. (0044-0050)





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Reinisch et al . in view of Chen (US  US 8162718 A1).


In regard to claim 4, Reinisch e t discloses the  brassiere according to claim 1, wherein each of the 



in paras. (0040-0043) .


However, Reinisch et al does not specifically disclose the  outer molded layer having a greater mold 

depth than a mold depth of the inner molded layer such that an air gap is formed between the outer 

and the inner molded layer of each damping cup.  Chen discloses a bra pad 1 as in col. 2, line 45- col. 3, line 8.

In regard to claim 5, Reinisch et al discloses wherein each air gap is formed by fusing the outer molded 

layer and the inner molded layer at a bonding area, the bonding area surrounding and defining the air 

gap and  wherein the outer molded layer has a different curvature than a curvature of the inner molded 

layer as claimed in claim 6.

Chen discloses molded cups as in figure 1B with the outer molded cup layer  111 that is  of a greater mold depth and curvature  than the inner molded layer at 13 such that an air layer is formed between the outer layer and the inner molded layer of the damping cup.  An air gap  is formed at 15 and 14  by   fusing of the bonding area at the perimeter at 31 with spaces for breathability at 32 in figures  3 and 4 as claimed in claims 5 and 6. 
Accordingly it would have been obvious to one having ordinary skill in the art at the time of the invention to  mold the cups as claimed to form the air space and curvature that provides the air space for  protecting the breasts of the wearer that it covers. 

Claims 9 and 12-15  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

None of the cited references, alone or in combination, disclose an amount of reinforcement in the 

underband  that  is greater than an amount of reinforcement in the back straps as claimed in claim 9; .


the brassiere as further comprising an apex seam reinforcement panel at an apex seam section as 

claimed in claim 12; the.

back strap triangle reinforcement panel at a back strap triangle reinforcement section as claimed in 

claim 13; .

a back wing reinforcement panel at a back wing reinforcement section as claimed in claim 14 and .

a side seam strip reinforcement panel at a side seam strip reinforcement section as claimed in claim 15.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA M HALE whose telephone number is (571)272-4984. The examiner can normally be reached MON.-THURS..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 1-571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLORIA M HALE/Primary Examiner, Art Unit 3732